 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     ISMAEL RODRIGUEZ-LORETO
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                     Case No. 1:17-MJ-0064 SAB
12                      Plaintiff,                     DEFENDANT’S MOTION TO EXONERATE
                                                       BOND; ORDER
13       vs.
14       ISMAEL RODRIGUEZ-LORETO,
15                      Defendant.
16
17             Defendant Ismael Rodriguez-Loreto hereby moves the court under Fed. R. Crim. P. 46(g)

18   for exoneration of the property bond and full reconveyance of the $50,000 Deed of Trust with

19   Assignment of Rents currently on file with the Fresno County Recorder as Deed # 2017-

20   0058536.

21             On April 26, 2017, the Court ordered Defendant Ismael Rodriguez-Loreto to post a

22   secured bond with the Clerk’s Office in the amount of $50,000.00. Brenda Melgar posted a

23   property bond on Mr. Rodriguez-Loreto’s behalf on May 19, 20171.

24   ///

25   ///

26   ///

27
28
     1
      Deed number #2017-0058536. Receipt number 0004765841, recorded on May 12, 2017, 2017, with sole trustor
     Brenda Melgar.
 1              Mr. Rodriguez-Loreto has self-surrendered to the Bureau of Prisons and is currently
 2   serving his sentence. (See Exhibit 1, attached). Since no conditions of the bond remain to be

 3   satisfied, Mr. Rodriguez-Loreto is now requesting that the $50,000 property bond be exonerated
 4   and the real property be reconveyed to Brenda Melgar pursuant to Rule 46(g) of the Federal
 5   Rules of Criminal Procedure.

 6                                                   Respectfully submitted,
 7
                                                     HEATHER E. WILLIAMS
 8                                                   Federal Defender

 9   Date: March 8, 2019                             /s/ Charles Lee
                                                     CHARLES LEE
10                                                   Assistant Federal Defender
                                                     Attorney for Michael Mathison
11
12                                                  ORDER
13              The Court finds that Ismael Rodriguez-Loreto has complied with the conditions of his
14   bond and that no conditions remain to be satisfied. IT IS HEREBY ORDERED that the Clerk of

15   the Court exonerate the property bond in the above-captioned case secured by the $50,000 Deed
16   of Trust with Assignment of Rents currently on file with the Fresno County Recorder (#2017-
17   0058536) in the above-captioned case and reconvey the real property to Ms. Brenda Melgar, sole

18   trustor.
19
20   IT IS SO ORDERED.

21   Dated:       March 8, 2019
22                                                       UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                       -2-
